                                                            Case 1:18-cv-03144-JMS-TAB Document 1 Filed 10/09/18 Page 1 of 6 PageID #: 1



                                                            BARSHAY SANDERS, PLLC
                                                            100 Garden City Plaza, Suite 500
                                                            Garden City, New York 11530
                                                            Tel: (516) 203-7600
                                                            Fax: (516) 706-5055
                                                            Email: ConsumerRights@BarshaySanders.com
                                                            Attorneys for Plaintiff
                                                            Our File No.: 115787

                                                                                        UNITED STATES DISTRICT COURT
                                                                                        SOUTHERN DISTRICT OF INDIANA



                                                            Kayla Perry, individually and on behalf of all others        Docket No:
                                                            similarly situated,
                                                                                                                         CLASS ACTION COMPLAINT
                                                                                   Plaintiff,

                                                                                                                         JURY TRIAL DEMANDED
BARSHAY | SANDERS PLLC
                         100 GARDEN CITY PLAZA, SUITE 500




                                                                                        vs.
                          GARDEN CITY, NEW YORK 11530




                                                            Hewitt Capital LLC,

                                                                                  Defendant.


                                                                   Kayla Perry, individually and on behalf of all others similarly situated (hereinafter
                                                            referred to as “Plaintiff”), by and through the undersigned counsel, complains, states and alleges
                                                            against Hewitt Capital LLC (hereinafter referred to as “Defendant”), as follows:
                                                                                                    INTRODUCTION
                                                                   1.      This action seeks to recover for violations of the Fair Debt Collection Practices
                                                            Act, 15 U.S.C. § 1692, et seq. (“FDCPA”).
                                                                                                JURISDICTION AND VENUE
                                                                   2.      This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. § 1331
                                                            and 15 U.S.C. § 1692k(d).
                                                                   3.      Venue is proper under 28 U.S.C. § 1391(b) because a substantial part of the
                                                            events or omissions giving rise to the claim occurred in this Judicial District.
                                                                   4.      At all relevant times, Defendant conducted business within the State of Indiana.




                                                                                                              1
                                                            Case 1:18-cv-03144-JMS-TAB Document 1 Filed 10/09/18 Page 2 of 6 PageID #: 2



                                                                                                         PARTIES

                                                                   5.      Plaintiff Kayla Perry is an individual who is a citizen of the State of Indiana
                                                            residing in Marion County, Indiana.
                                                                   6.      Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
                                                                   7.      On information and belief, Defendant Hewitt Capital LLC, is a New York
                                                            Limited Liability Company with a principal place of business in Erie County, New York.
                                                                   8.      Defendant is regularly engaged, for profit, in the collection of debts allegedly
                                                            owed by consumers.
                                                                   9.      Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

                                                                                                       ALLEGATIONS

                                                                   10.     Defendant alleges Plaintiff owes a debt (“the Debt”).
                                                                   11.     The Debt was primarily for personal, family or household purposes and is
BARSHAY | SANDERS PLLC
                         100 GARDEN CITY PLAZA, SUITE 500
                          GARDEN CITY, NEW YORK 11530




                                                            therefore a “debt” as defined by 15 U.S.C. § 1692a(5).
                                                                   12.     At an exact time known only to Defendant, the Debt was assigned or otherwise
                                                            transferred to Defendant for collection.
                                                                   13.     In its efforts to collect the debt, Defendant contacted Plaintiff by telephone on or
                                                            about July 12, 2018.
                                                                   14.     The phone call is a “communication” as defined by 15 U.S.C. § 1692a(2).
                                                                   15.     The caller, “Anthony James” (“James”), identified himself as an employee of
                                                            “Hewitt.”
                                                                   16.     James told Plaintiff that James was calling Plaintiff, “Referencing [Plaintiff’s]
                                                            direct involvement in a legal matter.”
                                                                   17.     James told Plaintiff that the, “Legal matter was scheduled to be referred to
                                                            Morgan County.”
                                                                   18.     James told Plaintiff that Plaintiff must, “Contact [James] to give a statement.”
                                                                   19.     James insisted that Plaintiff must give the “statement” “today.”
                                                                   20.     James told Plaintiff that there were legal proceedings “against [her social security
                                                            number.”
                                                                   21.     At all times, James was acting within the scope of his employment with
                                                            Defendant.


                                                                                                             2
                                                            Case 1:18-cv-03144-JMS-TAB Document 1 Filed 10/09/18 Page 3 of 6 PageID #: 3



                                                                                                    FIRST COUNT
                                                                                            Violation of 15 U.S.C. § 1692e(1)

                                                                   22.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
                                                                   23.     15 U.S.C. § 1692e(1) prohibits a debt collector from making the false
                                                            representation or implication that the debt collector is vouched for, bonded by, or affiliated with
                                                            the United States or any State.”
                                                                   24.     James, on Defendant’s behalf, implied that he was affiliated with law
                                                            enforcement.
                                                                   25.     James, on Defendant’s behalf, implied that he was affiliated with law enforcement
                                                            in Morgan County.
                                                                   26.     James, on Defendant’s behalf, violated 15 U.S.C. § 1692e(1).

                                                                                                   SECOND COUNT
                                                                                           Violation of 15 U.S.C. § 1692e(2)(A)
BARSHAY | SANDERS PLLC
                         100 GARDEN CITY PLAZA, SUITE 500
                          GARDEN CITY, NEW YORK 11530




                                                                   27.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
                                                                   28.     15 U.S.C. § 1692e(2)(A) prohibits a debt collector from making the false
                                                            representation of the character, amount, or legal status of any debt.
                                                                   29.     James, on Defendant’s behalf, implied that Plaintiff was subject to prosecution by
                                                            Morgan County.
                                                                   30.     James, on Defendant’s behalf, implied that there were “legal proceedings” against
                                                            Plaintiff’s social security number.
                                                                   31.     James, on Defendant’s behalf, told Plaintiff that she was required to “give a
                                                            statement” to James.
                                                                   32.     James, on Defendant’s behalf, falsely represented the character and legal status of
                                                            the debt.
                                                                   33.     James, on Defendant’s behalf, violated 15 U.S.C. § 1692e(2)(A).

                                                                                                    THIRD COUNT
                                                                                            Violation of 15 U.S.C. § 1692e(5)

                                                                   34.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
                                                                   35.     15 U.S.C. § 1692e(5) prohibits the threat to take any action that cannot legally be
                                                            taken or that is not intended to be taken.


                                                                                                             3
                                                             Case 1:18-cv-03144-JMS-TAB Document 1 Filed 10/09/18 Page 4 of 6 PageID #: 4



                                                                    36.     James’ statements to Plaintiff, as described above, are threats to take action that
                                                            cannot legally be taken or that is not intended to be taken.
                                                                    37.     James, on Defendant’s behalf, violated 15 U.S.C. § 1692e(5).

                                                                                                     FOURTH COUNT
                                                                                              Violation of 15 U.S.C. § 1692e(7)

                                                                    38.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
                                                                  39.    15 U.S.C. § 1692e(7) prohibits the false representation or implication that a
                                                            consumer committed any crime.

                                                                     40.   James’ statements to Plaintiff, as described above, are false representations that
                                                            Plaintiff committed a crime.

                                                                     41.   James’ statements to Plaintiff, as described above, are false implications that
                                                            Plaintiff committed a crime.
BARSHAY | SANDERS PLLC




                                                                    42.     James, on Defendant’s behalf, violated 15 U.S.C. § 1692e(7).
                         100 GARDEN CITY PLAZA, SUITE 500
                          GARDEN CITY, NEW YORK 11530




                                                                                                       FIFTH COUNT
                                                                                              Violation of 15 U.S.C. § 1692e(10)

                                                                    43.     Plaintiff repeats and realleges the foregoing paragraphs as if fully restated herein.
                                                                    44.     15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive
                                                            means to collect or attempt to collect any debt.
                                                                    45.     James’ statements to Plaintiff, as described above, are false representations made
                                                            to collect or attempt to collect the debt.
                                                                    46.     James’ statements to Plaintiff, as described above, are deceptive means to collect
                                                            or attempt to collect the debt.
                                                                    47.     James, on Defendant’s behalf, violated 15 U.S.C. § 1692e(10).

                                                                                                  CLASS ALLEGATIONS
                                                                    48.     Plaintiff brings this action individually and as a class action on behalf of all
                                                            persons similarly situated in the State of Indiana from whom Defendants attempted to collect a
                                                            consumer debt by engaging in the same or similar conduct as described herein, from one year
                                                            before the date of this Complaint to the present.
                                                                     49.    This action seeks a finding that Defendant's conduct violates the FDCPA, and


                                                                                                                4
                                                            Case 1:18-cv-03144-JMS-TAB Document 1 Filed 10/09/18 Page 5 of 6 PageID #: 5



                                                            asks that the Court award damages as authorized by 15 U.S.C. § 1692k.
                                                                      50.   Defendant regularly engages in debt collection.
                                                                      51.   The Class consists of more than 35 persons from whom Defendant attempted to
                                                            collect delinquent consumer debts by engaging in the same or similar conduct as described
                                                            herein.
                                                                      52.   Plaintiff's claims are typical of the claims of the Class. Common questions of law
                                                            or fact raised by this class action complaint affect all members of the Class and predominate over
                                                            any individual issues. Common relief is therefore sought on behalf of all members of the Class.
                                                            This class action is superior to other available methods for the fair and efficient adjudication of
                                                            this controversy.
                                                                      53.   The prosecution of separate actions by individual members of the Class would
                                                            create a risk of inconsistent or varying adjudications with respect to the individual members of
                                                            the Class, and a risk that any adjudications with respect to individual members of the Class
BARSHAY | SANDERS PLLC
                         100 GARDEN CITY PLAZA, SUITE 500




                                                            would, as a practical matter, either be dispositive of the interests of other members of the Class
                          GARDEN CITY, NEW YORK 11530




                                                            not party to the adjudication, or substantially impair or impede their ability to protect their
                                                            interests. Defendant has acted in a manner applicable to the Class as a whole such that
                                                            declaratory relief is warranted.
                                                                      54.   Plaintiff will fairly and adequately protect and represent the interests of the Class.
                                                            The management of the class action proposed is not extraordinarily difficult, and the factual and
                                                            legal issues raised by this class action complaint will not require extended contact with the
                                                            members of the Class, because Defendant's conduct was perpetrated on all members of the Class
                                                            and will be established by common proof. Moreover, Plaintiff has retained counsel experienced
                                                            in actions brought under consumer protection laws.


                                                                                                     JURY DEMAND

                                                                      55.   Plaintiff hereby demands a trial of this action by jury.

                                                                                                 PRAYER FOR RELIEF
                                                                      WHEREFORE, Plaintiff respectfully requests judgment as follows:

                                                                                       a. Certify this action as a class action; and

                                                                                       b. Appoint Plaintiff as Class Representative of the Class, and


                                                                                                              5
                                                            Case 1:18-cv-03144-JMS-TAB Document 1 Filed 10/09/18 Page 6 of 6 PageID #: 6



                                                                                     Plaintiff's attorneys as Class Counsel; and

                                                                                     c. Find that Defendant's actions violate the FDCPA; and

                                                                                     d. Grant damages against Defendant pursuant to 15 U.S.C. § 1692k;
                                                                                     and

                                                                                     e. Grant Plaintiff's attorneys' fees pursuant to 15 U.S.C. § 1692k; and

                                                                                     f. Grant Plaintiff's costs; together with

                                                                                     g. Such other relief that the Court determines is just and proper.


                                                            DATED: October 2, 2018

                                                                                                        BARSHAY SANDERS, PLLC

                                                                                                        By: _/s/ Craig B. Sanders ____________
                                                                                                        Craig B. Sanders, Esq.
BARSHAY | SANDERS PLLC
                         100 GARDEN CITY PLAZA, SUITE 500
                          GARDEN CITY, NEW YORK 11530




                                                                                                        100 Garden City Plaza, Suite 500
                                                                                                        Garden City, New York 11530
                                                                                                        Tel: (516) 203-7600
                                                                                                        Fax: (516) 706-5055
                                                                                                        csanders@barshaysanders.com
                                                                                                        Attorneys for Plaintiff
                                                                                                        Our File No.: 115787




                                                                                                           6
